DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney David Kalish on 3/11/21.

The application has been amended as follows: 
Claim 13, line 2, “the work surface” has been changed to ---a work surface---.



REASONS FOR ALLOWANCE
	The primary reason for the allowance of claim 10 is the inclusion of a processing circuit configured to: receive signals from first and second sensors, the signals indicating a first distance between the first sensor and the target object and a second distance between the second sensor and the target object; calculate based on the 
	The primary reason for the allowance of claim 15 is the inclusion of a mount pivotally attached to the body, the mount configured to attach to the work platform and configured to be pivotally adjustable relative to the body during operation of one or more of the drive members; 7 of 13Application Ser. No. 16/033438 Attorney Docket No. 7474-157 Client Docket No. 18-0923-US-NP a processing circuit configured to control movement of the drive vehicle; a first sensor attached to the work platform at a first position, the first sensor configured to detect a first distance at the first position between the work platform and the target object; a second sensor attached to the work platform at a second position that is spaced away from the first position, the second sensor configured to detect a second distance at the second position between the work platform and the target object; a rotation sensor to sense an angle of the work platform relative to the drive vehicle; the processing circuit configured to receive signals from the first and second sensors and the rotation sensor and based on the signals to control movement of the drive vehicle to adjust a spacing and alignment between the work platform and the target object.  The 
	The primary reason for the allowance of claim 21 is the inclusion of  a processing circuit configured to control movement of the drive vehicle; sensors that are spaced apart and configured to detect distances between the work platform and the target object; a rotation sensor to detect an angle of the work platform relative to the drive vehicle; the processing circuit configured to receive signals from the first and second sensors and the rotation sensor and based on the signals to control movement of the drive vehicle when the lift mechanism elevates the mount above the body to adjust a spacing and alignment between the work platform and the target object.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANDACE L BRADFORD/           Examiner, Art Unit 3634                                                                                                                                                                                             

/DANIEL P CAHN/           Primary Examiner, Art Unit 3634